
	

113 S2297 IS: Nurses for Under-Resourced Schools Everywhere Act
U.S. Senate
2014-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2297
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2014
			Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To make demonstration grants to eligible local educational agencies or consortia of eligible local
			 educational agencies for the purpose of reducing the student-to-school
			 nurse ratio in public elementary schools and secondary schools.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Nurses for Under-Resourced Schools Everywhere Act or the NURSE Act.
		
			2.
			Findings
			Congress finds the following:
			
				(1)
				The American
			 Academy of Pediatrics emphasizes the crucial role of school nurses in the
			 seamless provision of comprehensive health services to children and youth,
			 as
			 well as in the development of a coordinated school health program.
			
				(2)
				The school nurse
			 functions as a leader and the coordinator of the school health services
			 team,
			 facilitating access to a medical home for each child and supporting
			 academic
			 achievement.
			
				(3)
				School nurses
			 promote wellness and disease prevention to improve health outcomes for our
			 Nation’s children. In addition, school nurses perform early intervention
			 services such as periodic assessments for vision, hearing, and dental
			 problems,
			 in an effort to remove barriers to learning.
			
				(4)
				Recent national
			 data indicates 45 percent of public schools have a school nurse all day,
			 every
			 day, while another 30 percent of schools have a school nurse who works
			 part
			 time in one or more schools.
			
				(5)
				The American
			 Nurses Association has reported that when there is no registered nurse on
			 the
			 school premises, the responsibility to administer the necessary
			 medications and
			 treatments, and appropriate monitoring of the children, falls on the
			 shoulders
			 of administrators, educators, and staff who are ill-prepared to perform
			 these
			 tasks.
			
				(6)
				Statistics from
			 the National Center for Education Statistics indicate that 15 to 18
			 percent of
			   the 52,000,000
			 students who currently spend their day in school have a chronic health
			 condition.
			
				(7)
				A
			 recent study indicated that from 2002 to 2008, the percentage of children
			 in
			 special education with health impairments, due to chronic or acute health
			 problems, increased by 60 percent. School nurses use their specialized
			 knowledge,
			 assessment skills, and judgment to manage children’s increasingly complex
			 medical conditions and chronic health illnesses.
			
				(8)
				Among adolescents
			 aged 12 to 19 years old, the prevalence of prediabetes and diabetes
			 increased
			 from 9 percent to 23 percent between 1999 and 2008. More than 30 percent
			 of
			 children aged 2 to 19 years old are obese or overweight (defined as having
			 a body mass index of greater than the 85th percentile).
			 In 2008, more than 10,000,000 children in the United States had asthma.
			 The
			 prevalence of food allergies among children under the age of 18 increased
			 19
			 percent from 1997 to 2007.
			
				(9)
				According to the
			 American Academy of Pediatrics, students today face increased social and
			 emotional issues, which enhance the need for preventive services and
			 interventions for acute and chronic health issues. School nurses are
			 actively
			 engaged members of school-based mental health teams and spend nearly 32
			 percent
			 of their time providing mental health services, including universal and
			 targeted interventions, screenings to identify early warning signs and
			 provide referrals to medical providers, and crisis planning.
			
				(10)
				In 2011, the Bureau of the Census reported
			 9.7 percent of children under the age of 19, which equals 7,600,000
			 children
			 under the age of 19, were without health insurance. Data shows that
			 uninsured
			 children achieve lower educational outcomes than those with health
			 coverage.
			 Children who cannot afford to see a medical provider miss more days of
			 school,
			 experience increased severity of illness, and suffer from disparities in
			 health.
			
				(11)
				More than 1,600,000
			 children experience homelessness each year in the United States.
			 Homeless children develop increased rates of acute and chronic health
			 conditions, and the stress of their living situation can negatively affect
			 their development and ability to learn. As a result, schools have become
			 the
			 primary access to health care for many children and adolescents. School
			 nurses
			 serve on the front lines as a safety net for the Nation’s most vulnerable
			 children.
			
				(12)
				Communicable and
			 infectious diseases account for millions of school days lost each year.
			 Data
			 illustrate that when students have access to a registered nurse in school,
			 immunization rates increase.
			
				(13)
				A 2011 study
			 showed that a school nurse in the building saves principals, teachers, and
			 clerical staff a considerable amount of time that they would have spent
			 addressing health concerns of students, including saving principals almost
			 an
			 hour a day, saving teachers almost 20 minutes a day,  and saving clerical
			 staff
			 more than 45 minutes a day. This would amount to a savings of about 13
			 hours
			 per day in the aggregate for such school personnel.
				(14)
				Determining a balanced student-to-school nurse ratio
			 by using a formula-based approach, taking into
			 consideration the overall health acuity of the student body and the
			 workload of
			 school nurses, offers
			 a reasonable means for achieving better student outcomes.
			
			3.
			Reducing
			 student-to-school nurse ratios
				(a)
				Definitions
				In this section:
				
					(1)
					ESEA
			 terms
					The terms elementary school, local
			 educational agency, poverty line, and secondary
			 school have the meanings given to the terms in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
				
					(2)
					Acuity
					The
			 term acuity, when used with respect to a level, means the level of
			 a patient’s sickness, such as a chronic condition, which influences the
			 need
			 for nursing care.(3)Eligible entityThe term eligible entity means—(A)a local educational agency in which the student-to-school nurse ratio in each public
			 elementary and secondary school served by the
			 agency
			 is 750 or more students to 1 school nurse; or(B)a consortium of local educational agencies described in subparagraph (A).
					(4)
					High-need local
			 educational agency
					The term high-need local educational
			 agency means a local educational agency described in paragraph (3)(A)—
					
						(A)
						that serves not
			 fewer than 10,000 children from families with incomes below the poverty
			 line;
			 or
					(B)for which not less
			 than 20 percent of the children served by the agency are from families
			 with
			 incomes below the poverty line.(5)NurseThe
			 term nurse means a licensed nurse, as defined under State
			 law.(6)SecretaryThe term Secretary means the Secretary of Education.
					(7)
					Workload
					The
			 term workload, when used with respect to a nurse, means the amount
			 of time the nurse takes to provide care and complete the other tasks for
			 which
			 the nurse is responsible.
				(b)
				Demonstration
			 grant program authorizedFrom amounts appropriated to carry out this section, the Secretary of Education, in consultation
			 with the
			 Secretary of Health and Human Services and the Director of the Centers for
			 Disease Control and Prevention, shall award demonstration grants, on a
			 competitive basis, to eligible
			 entities to pay the Federal share of the costs  of reducing
			 the student-to-school nurse
			 ratios in the public elementary schools and secondary schools served by
			 the eligible entity, which may include hiring a school nurse to serve
			 schools in multiple school districts.
				(c)
				Applications
				(1)In generalAn
			 eligible entity desiring a grant under this section
			 shall submit to the Secretary an
			 application at such time, in such manner, and containing such information
			 as
			 the Secretary may require.(2)ContentsEach application submitted under paragraph (1) shall include information with respect to
			 the
			 current (as of the date of application) student-to-school nurse ratio,
			 student health acuity levels,
			 and
			 workload of school nurses in each of the public elementary schools and
			 secondary schools served by the eligible entity.
				
				(d)
				Priority
				In
			 awarding grants under this section, the Secretary shall give
			 priority to each application submitted by an eligible entity that—(1)is a high-need local educational agency or a consortium composed of high-need local educational
			 agencies; and(2)demonstrates—(A)the greatest need for new or additional nursing services among
			 students in the public elementary schools and secondary schools served
			 by the
			 agency or consortium; or
					(B)that the eligible entity does not have a school nurse in any of the public elementary schools
			 and secondary
			 schools served by the eligible entity.(e)Federal Share; non-Federal Share(1)Federal ShareThe Federal share of a grant under this section—(A)shall not exceed  75 percent for each year of the grant; and(B)in the case of a multi-year grant, shall  decrease for each succeeding year of the grant, in order
			 to ensure the
			 continuity of the increased hiring level of school nurses using State or
			 local sources of funding following the conclusion of the grant.(2)Non-Federal ShareThe non-Federal share of a grant under this section may be in cash or in-kind,	and may be provided
			 from State resources, local resources, contributions from private
			 organizations, or a combination thereof.(3)WaiverThe Secretary may waive or reduce the non-Federal share of an eligible entity
			 receiving a grant under this section if the eligible entity demonstrates
			 an economic hardship.
				
				(f)
				Report
				Not
			 later than 2 years after the date on which a grant is first made to a
			 local
			 educational agency under this section, the Secretary shall
			 submit
			 to Congress a report on the results of the demonstration grant program
			 carried out under this section, including an evaluation of—
				
					(1)
					the
			 effectiveness of the program in reducing the student-to-school nurse
			 ratios
			 described in subsection (b)(1); and
				
					(2)
					the impact of
			 any resulting enhanced health of students on learning, such as academic
			 achievement, attendance, and classroom time.
				(g)
				Authorization of
			 appropriations
				There are authorized to be appropriated to carry out this section  such sums
			 as may be necessary for each of  fiscal years
			 2015
			 through 2019.
			
